Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 1 of 16




             EXHIBIT A
                                 Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 2 of 16

                2019 Wildfire Safety Plan Initiative Performance
1. Wildfire Safety Inspections                2. System Hardening                      3. Vegetation Management                  4. Public Safety Power Shut-Off
       Program (WSIP)                     2.1 45 Miles – Q2: 106%                  3.1 EVM 1,000 miles - Q2                      4.1 Recloser Operations: 100%
        Transmission
1.1 Inspections: 100%                     2.2 150 Miles – EOY: 114%                3.2 EVM 2,450 miles – EOY: 103%               4.2 Customer Services
                                          2.3 Quality: 100%                        3.6 EVM Quality: Below Target                     4.3 PSPS Impact Mitigation
1.2 Corrective Actions: 93%
                                          2.4 Non-exempt fuses: 109%               3.3 CEMA inspections: 81%
1.3 Quality: 98.1%                                                                                                                   4.4 Re-energization Strategy
                                          2.5 System Protection                    3.4 CEMA Corrective Actions: 100%
1.4 Drone Inspections: 100%                                                                                                          4.5 Customer Notifications
                                          2.6 Sectionalization                     3.5 Strike Potential: 81%
1.5 Helicopter Inspections: 100%                                                                                                     4.6 First Responders and Critical
                                                                                                                                     Services: Advanced notification
         Distribution                                                 5. Resilience Zones
1.6 Inspections: 100%                     5.1 Pilot: Completed                      5.2 Additional Resilience Zones                  4.7 Medical Baseline Notifications
1.7 Corrective Actions: 96%                                                                                                          4.8 Customer and Community
                                                 6. Operations                      and Technology
1.8 Quality: Below Target                                                                                                            Outreach
                                         6.1 Response, Recovery           6.4 Rapid Earth Fault Current Limiter
             Substation                  and Restoration                                                                             4.9 Mitigate impact on Telecom /
                                                                          6.5 Enhanced Wires Down Detection                          Water Utilities
1.9 Inspections: 100%                    6.2 Personnel Work
                                         Procedures                        6.6 Disable Manual Reclosers
1.10 Corrective Actions: 100%                                                                                                        4.10 Mapping and
                                         6.3 Situational Awareness         6.7 Recloser Daily Operations                             Communication Protocols

7. SIPT & WSOC                                                      WSOC Tools                                           and Meteorology
  7.1 Aviation Resources                                  7.4 Camera Deployment Q2: 103%                              7.6 Meteorological Operations (POMMS)
  7.2 SIPT                                                7.5 Camera Deployment EOY: 187%                             7.9 Storm Outage Prediction Model (SOPP)
  7.3 SIPT support WSOC                                   7.7 Fire Spread Model                                       7.10 Weather Stations - Q2: 125%
  7.12 WSOC Technology                                    7.8 Fire Detection System                                   7.11 Weather Stations – 9/1: 107%
   All information provided in this update reflects preliminary full-year 2019 data as of 1/10/2020, further validation & quality reviews may result in data changes
Color Legend:        Completed on Time         Completed Late               On Track             At Risk or Substantially Complete           Not Completed                1
                               Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 3 of 16

              Wildfire Safety Inspections Program (WSIP)
                                    1. Wildfire Safety Inspections Program (WSIP) - Transmission
1.1 Transmission Inspections    Complete a WSIP enhanced inspection of all ~50,000 structures
          100%                  2019 WSP Commitment: Complete all enhanced visual inspections by 05/01/19.
       Completed Late           2019 Performance: All inspections completed, however final aerial inspections not completed until December.

                                Complete all high priority corrective actions (A and B tags) identified during these inspections
      1.2 Transmission          2019 WSP Commitment: Complete all A tag and B tag (>5,000) repairs identified from WSIP enhanced inspections by
     Corrective Actions
                                5/31; excluding tags on deenergized or 3rd party-owned lines.
           93%                  2019 Performance: Completed all priority A and over 90% of priority B corrective actions in 2019 (excluding open tags
     Partially Complete         on de-energized lines where no hazard exists). Some B tags (<500) will be completed in 2020, due to a combination of
                                factors, including when PG&E was permitted to take lines out of service and the diversion of resources to PSPS events.
                                Achieve a 98 percent “meets expectations” performance during internal audits
  1.3 Transmission Quality      2019 WSP Commitment: Quality performance measured by Internal Audit nonconformance report of findings that
                                represents a violation of a policy, procedure, standard or other applicable legal or regulatory requirement.
      98.1% “Passed”
                                2019 Performance: Electric Quality Control identified 2 priority ‘B’ and 27 priority ‘E’ record nonconformance out of
        Completed               244 transmission records that contained 1,550 attributes, no high risk nonconformances were found. Overall
                                compliance score of 98.1% met the target of 98%.
                                Drone inspections will be conducted on every structure in the WSIP scope, subject to any FAA restrictions that cannot
  1.4 Drone or Helicopter       be resolved
     Aerial Inspections
                                2019 WSP Commitment: Complete all WSIP aerial enhanced inspections of in-scope structures by 05/01/19.
           100%                 2019 Performance: All Transmission aerial inspections of 49,760 structures were completed, but some after the
      Completed Late            deadline. Final inspections completed in December as helicopters were utilized at Air Force bases and municipal
                                airports, after extensive discussions, as an alternative inspection method due to restricted drone access.
                                Helicopters will be used for additional aerial inspections for collecting infrared data to determine hot spots on
                                conductors, insulators, and connectors requiring repair
 1.5 Helicopter Inspections     2019 WSP Commitment: High resolution infrared cameras mounted on helicopters utilized to assess for hot spots (e.g.
                                lose/poor connections) on both summer and winter peaking lines. Scope of work is ~20% of all overhead assets (assets
        Completed               are reviewed on a 5-year cycle).
                                2019 Performance: All 2019 transmission helicopter inspection were completed. Further, as part of the winter and
                                summer readiness scope, operational engineers review circuits’ potential for overload conditions.
                                                                                                                                                         2
                               Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 4 of 16

              Wildfire Safety Inspections Program (WSIP)
                             1. Wildfire Safety Inspections Program (WSIP) – Distribution and Substation
1.6 Distribution Inspections    Complete a WSIP enhanced inspection of all ~685,000 poles in the HFTD areas by 05/31/19
           100%                 2019 WSP Commitment: Complete all enhanced visual inspections by 05/01/19.
      Completed Late            2019 Performance: Inspections of all 694,250 poles completed, final inspections completed in August.
                                Complete high priority corrective actions (A and B tags) created from deficiencies identified resulting from these
                                enhanced inspections by June 30, 2019
1.7 Distribution Corrective     2019 WSP Commitment: Complete all A and B tag (~5,000) corrective actions as defined by the Centralized Inspection
          Actions               Review Team (CIRT) review (excludes B tags created to track locations where initial inspection could not access assets).
           96%                  2019 Performance: Completed all ~1,000 high priority “A” tags and majority of ~4,000 “B” Tags in 2019. A small volume
                                of “B” Tags (approximately 190) will be completed in 2020, due to a combination of factors, including inclement
 Substantially Completed        weather; the availability of equipment, materials, and qualified personnel; objections from property owners or
                                governmental agencies; and environmental permitting requirements.
                                Achieve a 98 percent “meets expectations” performance during internal audits
                                2019 WSP Commitment: The quality of Distribution WSIP inspections will be validated through Work Validation Reviews
 1.8 Distribution Quality       of WSIP inspection work and will report on findings that represents a policy, procedure, or standard violation.
                                2019 Performance: There were 3 high significance findings and 45 medium significance findings identified through 1,451
          96.7%
                                reviews (1,067 field reviews and 384 records reviews) resulting in a total 96.7% quality score, below the 98% target. As
       Below Target             a result of missing this target, PG&E commissioned an independent third-party evaluation of its WSIP inspections and is
                                engaged in a quality assessment effort that includes thousands of re-inspections.
                                Complete WSIP enhanced inspections for all (~200) substations located in HFTD areas, by 05/01/19
1.9 Substation Inspections
                                2019 WSP Commitment: Complete all substation enhanced visual inspections by 05/01/19
          100%                  2019 Performance: All Substation (222 locations) inspections were completed on time (04/29/19) with a specific focus
                                on the failure mechanisms for transformers, conductors, connectors, insulators, switches, poles, and other equipment
   Completed on Time            that could result in fire ignitions.

                                Complete all high priority corrective actions (A and B tags) created from deficiencies identified resulting from these
1.10 Substation Corrective
                                enhanced inspections by 05/31/19
         Actions
                                2019 WSP Commitment: Complete all A and B tag (~700) repairs as defined by the Centralized Inspection Review Team
          100%                  (CIRT) review.
   Completed on Time            2019 Performance: As of 05/31/19 had completed all high priority A tags (101) and B Tags (644) identified to date.
                                Further reviews resulted in additional B tags that are being worked on standard completion schedules.
                                                                                                                                                           3
                            Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 5 of 16

            System Hardening
                                                             2. System Hardening
                           Complete 45 miles in HFTD areas by 6/30/19
  2.1 SH – Q2 Target
                           2019 WSP Commitment: Implement System Hardening standard by (1) replacing overhead (OH) circuits with insulated
         106%              conductors, appropriately sized poles and covered secondary, (2) converting OH circuits to underground (UG), or (3)
                           retiring/removing OH assets where customers can be served by other means (e.g. distributed generation, microgrid).
  Completed on Time        2019 Performance: While this commitment was noted as unlikely to achieve in PG&E’s 5/31 Notice to the CPUC, potential
                           execution risks were mitigated and 47.7 miles were completed and quality validated by 06/30/19.
  2.2 SH – Q4 Target       Complete an additional 105 miles for a total of 150 miles in HFTD areas by 12/31/19
        114%               2019 WSP Commitment: Same criteria as 2.1 to achieve total of 150 miles by end of year.
  Completed on Time        2019 Performance: Completed 171 miles and passed quality validation by 12/31/19.
2.3 Quality Expectations   Achieve a 100 percent “meets expectations” performance during internal audits
        Passed             2019 WSP Commitment: Both QC and Internal Audit reviews will take place for all System Hardening miles. Any identified
                           quality concerns are reworked before the mileage is counted towards the reported System Hardening miles.
      Completed            2019 Performance: QC and Internal Audit reviews successfully completed for all 171 miles completed by 12/31/19.
  2.4 SH - Equipment       Replace approximately 625 non-exempt fuses/cutouts in HFTD areas (each year for 7 years)
         113%              2019 WSP Commitment: Replace a minimum of 625 non-exempt fuses/cutouts in HFTD areas by 12/31/19.
      Completed            2019 Performance: 706 non-exempt fuses were replaced in HFTD areas by EOY, surpassing 625 target.

                           Automate the remaining non-SCADA TripSavers serving the Tier 2 and Tier 3 HFTD areas, in 2020
 2.5 System Protection     2019 WSP Commitment: Prepare to complete this work in 2020
                           2019 Performance: During 2019 engineering analysis determined that instead of SCADA-enabling these TripSavers they
                           will be reprogrammed in 2020. By EOY, engineering completed creation of new electronic settings files for remaining 278
       On Track            locations. By start of 2020 fire season (June 1, 2020) forecast to have uploaded all electronic settings files via Bluetooth,
                           thereby completely removing their reclosing functionality and converting them into electronic fuses.
                           Installation of additional line reclosers at Tier 2 and Tier 3 HFTD boundaries
  2.6 Sectionalization     2019 WSP Commitment: Install additional sectionalizing devices. No specific target was set for the number of devices in
     (Distribution)
                           the WSP. These new SCADA-enabled devices will be a combination of Line Reclosers, FuseSavers, and Motorized Switch
      228 devices          Operators (MSO).
       On Track            2019 Performance: PG&E operationalized 228 new SCADA-Enabled sectionalizing devices (91% of the internal target of
                           250). An additional 65 devices were installed in the field but not SCADA Enabled or released to operations as of EOY.           4
                          Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 6 of 16

             Vegetation Management
                          3. Vegetation Management – Enhanced Vegetation Management (EVM)


                      Perform enhanced vegetation management (EVM) work on approximately 1,000 circuit miles in HFTD areas, by 6/30/19
3.1 EVM 1,000 Miles
                      2019 WSP Commitment: Complete 1,000 circuit miles of enhanced vegetation cleared consistent with the EVM program
       – Q2
                      scope, within high-fire risk areas to reduce wildfire risk through (1) overhang clearing within 4ft from conductor to sky, (2)
      100%            12 ft radial clearing around the conductor, and (3) hazard tree mitigation.
  Completed Late      2019 Performance: Completed late. As of June 30th ~484 miles were validated as completed. In October the 1,000 mile
                      threshold was crossed.

 3.2 EVM – 2,450
   Miles by EOY       Perform enhanced vegetation management (EVM) work on a total of 2,450 circuit miles in HFTD areas, by 12/31/19
                      2019 WSP Commitment: Same criteria as 3.1 to complete EVM work on 2,450 circuit miles by 12/31/19.
      103%
                      2019 Performance: PG&E completed and validated 2,533 circuit miles as cleared to EVM scope.
Completed on Time


                      Achieve a 92 percent “meets expectations” performance in EVM QA audits
                      2019 WSP Commitment: QA review performed on 100 percent of EVM work. Any trees found to have been missed or
                      incorrectly worked through the QA reviews will be reworked to meet the relevant program scope.
 3.6 EVM Quality      2019 Performance: Throughout 2019 PG&E performed work verification on every mile of EVM work completed in the field.
                      The “first pass” quality results of this work verification process were ~60% for the year. Any miles that did not pass the
       63%            initial work verification were reworked and re-work verified before they were considered complete. Based on this 60%
                      “first pass” quality score this commitment is being considered “below target”.
   Below Target       To mitigate for identified quality challenges, in Q4 an additional Quality Assurance (QA) review process was implemented
                      and assessed approximately 230 miles (~9% of work completed in 2019) of work that had passed work verification and were
                      being counted as complete. These QA assessments identified that 98% of miles had been properly assessed and worked
                      according to company standard.



                                                                                                                                                       5
                            Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 7 of 16

            Vegetation Management
                                                 3. Vegetation Management – continued
                        Complete 100 percent of VM CEMA patrols (inspections) for dead or dying trees “CEMA Trees”
                        2019 WSP Commitment: Complete CEMA Inspections within targeted areas.
3.3 CEMA Inspections
                        2019 Performance: VM completed ~81% of originally planned CEMA inspections (the 2nd inspection of the year for each
                        applicable circuit) on a mileage basis and identified ~50,000 tree units requiring work. All circuits and trees tall enough to strike
        81%             lines were inspected at least once in 2019. However, CEMA inspections are targeted to occur 6 months after routine 1st patrol
                        of a circuit. Risk-informed changes to the 2019 Routine (i.e. 1st) inspection schedule during Q1, and delays in executing the
    Substantially
                        routine schedule during Q1 and Q2, resulted in associated rescheduling of some CEMA (i.e. 2nd) inspections from the second
     Completed
                        half of 2019 into early 2020. All circuits and trees in HFTD remain on a generally twice per year inspection cycle, although a
                        small volume was only inspected once in the 2019 calendar year.


                        Removing or working all dead or dying trees (“CEMA trees”) identified by 10/01/19
3.4 CEMA Corrective     2019 WSP Commitment: For all tree work identified by CEMA inspections as of 10/01/19, complete work by 12/31/2019.
      Action
                        Excludes trees where tree work is delayed by third party delays, including environmental permitting requirements, owner
       100%             refusals, and agency approval or review.
Completed on Time       2019 Performance: Completed ~48,000 CEMA tree work units, including all tree work identified by CEMA inspections before
                        10/1, with the exception of approximately 1,839 trees where work completion has been delayed due to 3rd party constraints.


3.5 Assess Trees with   Inspect all Trees with a Potential Strike Path to Power Lines
   Strike Potential     2019 WSP Commitment: Assess the more than 100 million trees with potential strike path through completion of on all CEMA
                        inspection within targeted areas.
        81%
                        2019 Performance: See notes above for 3.3, completed ~81% of planned CEMA inspections, on a mileage basis. As noted: all
    Substantially       circuits and trees in HFTD remain on a generally twice per year inspection cycle, although a small volume was only inspected
     Completed          once in the 2019 calendar year.




                                                                                                                                                            6
                            Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 8 of 16

            Public Safety Power Shutoff (PSPS)
                                                 4. Public Safety Power Shutoff (PSPS)
   4.1 Recloser       SCADA-enabling all remaining, active/operational line reclosers (~285) in Tier 2 and Tier 3 HFTD areas, by 06/01/19
   Operations         2019 WSP Commitment: Install SCADA (Supervisory Control and Data Acquisition) functionality on all line reclosing devices in
      100%            Tiers 2 and 3 which are not currently SCADA-enabled.
Completed on Time     2019 Performance: Completed SCADA enabling on all 287 remaining manual reclosers by 5/30.

                      Continuously refine and further develop strategies that minimize the extent of disruption of grid power
  4.2 Customer        2019 WSP Commitment: Define and document the following six new program workstreams in the 2019 Customer Program
     Services         Playbook and implement during PSPS events: 1) Back Up Generation (OEM, Retail and Technology Partnerships), 2) Back Up
                      Generation (Continuous Power Programs), 3) Collaborative Community Support (Community Resource Centers), 4) Support
                      programs (Access & Functional Needs community), 5) Partnership with Critical Services providers and 6) Coordination with 3rd-
                      Party Commodity Suppliers (CCAs).
    Completed
                      2019 Performance: Implemented improved strategies across workstreams during September, October & November PSPS
                      events.
                      Identify and prioritize mitigation of PSPS impacts to customers where de-energizing the line will not result in a realized
 4.3 PSPS Impact      wildfire risk reduction
    Mitigation        2019 WSP Commitment: All sectionalizing devices being installed as part of initiative 2.6 within System Hardening are designed
                      to isolate Tier 2 and Tier 3 HFTD areas.
                      2019 Performance: Aligns with initiative 2.6 within “System Hardening”. This effort is prioritized based on total number of
     On Track         customers who would otherwise be impacted by PSPS that can benefit from sectionalizing devices. Note that prioritization
                      analysis for sectionalizing devices will continue to be refined each year based on improved analysis and information.

                      Re-energize only when confirmed safe to do so and only after protection zones are patrolled and clear of defects or
4.4 Re-energization   damage. Prioritize as directed to maximize public safety and minimize outage impacts and duration.
     Strategy         2019 WSP Commitment: Confirm it is safe to re-energize circuit by conducting a patrol, which is a visual assessment of the
                      lines to ensure segments are clear of defects and/or damage.
                      2019 Performance: This issue was fully described in PG&E’s second amendment filed on April 25th, with the key proposed
                      amendment being that instead of positively inspecting every circuit that is de-energized during PSPS events, “PG&E will
  Not Completed       exercise operational judgment to determine whether distribution lines in areas that did not experience the PSPS triggering
                      conditions but were only interrupted because of the de-energization of other lines should be patrolled.”
                                                                                                                                                       7
                          Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 9 of 16

           Public Safety Power Shutoff (PSPS)
                                       4. Public Safety Power Shutoff (PSPS) – continued
 4.5 Customer       Attempt to send notifications to all potentially impacted customers
 Notifications      2019 WSP Commitment: Attempt to send notifications to all customers identified as being in scope of a PSPS event
                    2019 Performance: PG&E attempted to send notifications to all customers impacted by PSPS events in 2019. During the largest,
                    October 2019, PSPS events ~ 3% of total impacted customers were not contacted. PG&E is working to improve data accuracy
                    and resolve abnormal circuit configuration issues and reaching out to customers without contact information to request they
   On Track         update their information.


    4.6 First       Attempt to notify First Responders, Healthcare Facilities, Telecommunication Providers and Water Utilities in advance of
Responders and      residential notifications prior to a PSPS event
Critical Services   2019 WSP Commitment: For each PSPS event in 2019, attempt to notify critical service providers.
                    2019 Performance: PG&E was generally successful at sending notifications to all impacted critical service providers during 2019
   On Track
                    PSPS events but identified several lessons learned and areas for improvement for 2020 and beyond.

 4.7 Medical        Attempt to provide additional notifications to life support/medical baseline (MBL) customers prior to a PSPS event if general
   Baseline         notifications are unsuccessful
 Notifications      2019 WSP Commitment: Maintain up to date contact information and provide the necessary tools and processes to support the
                    additional notification / outreach to MBL customers expected to be impacted by a PSPS event, including rolling trucks to knock
                    on doors of MBL customers if they do not confirm receipt of prior notice attempts via phone, text or email.
                    2019 Performance: PG&E had documented and implemented processes in place to provide additional notifications to life
  Completed
                    support and MBL customers throughout 2019 PSPS events.

                    Refine customer notification tools and educate customers and communities to prepare for PSPS execution
4.8 Notification    2019 WSP Commitment: Deploy pre-wildfire season outreach efforts, including open houses, webinars, and direct mail/email
     Tools          campaigns to prepare customers and communities for PSPS events. Document processes, testing, functionality and use of
                    notification tools for PSPS events.
                    2019 Performance: PG&E successfully executed a pre-wildfire season outreach and engagement plan and then implemented
                    improved notification functionality throughout the 2019 PSPS events. Improvements during 2019 included streamlining the
  Completed         notifications, providing a multi-premise view of impacted addresses, and providing updated scripts with links to PSPS event
                    maps for public safety partners.
                                                                                                                                                      8
                          Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 10 of 16

           Public Safety Power Shutoff (PSPS)
                                        4. Public Safety Power Shutoff (PSPS) – continued


                      Proactively identify PSPS impacts to critical customers and services that support emergency response and preparedness
4.9 Mitigate Impact   2019 WSP Commitment: Ensure accurate contact information is on file for notification purposes and provide resources
   on Telecom /       (advanced notification expectations, GIS planning maps, fact sheets, websites) for emergency preparedness planning that
   Water Utilities
                      clarifies the process for engagement and the information received during a PSPS event.
                      2019 Performance: During 2019 PSPS events, PG&E implemented the advanced notices with Public Safety Partners (PSPs) and
                      Critical Facilities, including engagement with CCAs, telecommunication service providers and transmission customers. Further
     On Track         improvements for critical service provider engagement were identified through the October events, such as granting access to
                      the PSPS data portal for Telecommunication providers



                      Ensure sufficient mapping, planning and communication protocols are developed prior to potential PSPS initiation
4.10 Mapping and      2019 WSP Commitment: Develop protocols to provide event-specific maps, depicting areas under consideration for potential
 Communication        de-energization, to state and local officials as well as the public. Provide planning maps in advance of events for use by local
    Protocols         officials and public safety partners for planning purposes. Develop robust communications protocols and procedures to
                      support timely notification and communication to all stakeholders, from public safety partners to residential customers, in
                      advance of a given PSPS event. Communications media include a combination of automated calls, emails, texts, and where
                      applicable and appropriate live calls to public safety partners.
                      2019 Performance: In 2019 PG&E provided impact maps in the PSPS data portal first with availability to the public as PSPS
     On Track
                      event notifications expanded. PG&E is currently working towards adding additional circuit-level information to the online PSPS
                      portal site for advanced notification to public safety partners, and to the public through the pge.com website.




                                                                                                                                                         9
                         Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 11 of 16

           Resilience Zones
                                                            5. Resilience Zones

                      Operationalize one resilience zone by June 1, 2019. Evaluate performance and effectiveness through post event review.
                      Incorporate learnings into future Resilience Zone establishment.
5.1 Resilience Zone   2019 WSP Commitment: The operationalization target is met when the first resilience zone becomes ready to use during
      - Pilot         PSPS. To reach readiness, the following needs to be complete:
                      1) installation of sectionalizing devices to enable isolation of the intended area from the rest of the distribution grid during
                      PSPS, 2) installation of a pre-installed interconnection hub to enable the rapid connection of mobile generation during PSPS
                      and 3) completion of any necessary hardening treatment(s) to enable safe energization of the intended area during PSPS
                      weather conditions.
 Completed Late
                      2019 Performance: As of 09/24/2019, PG&E’s first resilience zone pilot project (in Angwin, Napa County) was completed and
                      ready to be operated during relevant PSPS events. This pilot Resilience Zone in Angwin was operated during the three PSPS
                      Events in October 2019 in which the adjacent area was in-scope for de-energization (Oct 05, Oct 23, and Oct 26-29).




                       Continue efforts to develop Resilience Zones in other towns in alignment with system hardening and targeted
                       sectionalizing efforts
  5.2 Additional       2019 WSP Commitment: PG&E is continuing efforts to develop additional Resilience Zones.
 Resilience Zones      2019 Performance: PG&E has four additional resilience zone sites currently in the implementation phase with an
                       operationally-ready target date in 2020. Additionally, during 2019 PSPS events PG&E was able to safely operate three
                       additional temporary microgrids in communities that do not yet have pre-installed interconnection hubs (PIHs). While these
                       sites were not considered Resilience Zones (because they did not leverage fully pre-engineered infrastructure), they
     On Track          achieved the same purpose, which is to energize islanded zones within communities impacted by PSPS events and thereby
                       enable some community resources (e.g. commercial corridors and critical facilities) to continue serving the nearby
                       population.




                                                                                                                                                         10
                         Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 12 of 16

            Operations
                                                                 6. Operations
                     To respond more quickly and effectively to major wildfires, regardless of the source of ignition (e.g., third party, lightening,
  6.1 Response,      etc.), and to prepare to rebuild and recover from a disaster safely, efficiently, effectively, and consistently. PG&E’s plan is
  Recovery and       to be ready to meet this objective by June 1, 2019 by developing the wildfire response and post-incident recovery
   Restoration       capabilities described in this Plan
                     2019 WSP Commitment: Have plans in place and ready to deploy to support rapid, well-coordinated response and recovery
                     activities for wildfire impacted communities.
                     2019 Performance: As of 06/01/19, PG&E had developed wildfire response and post-incident recovery capabilities,
                     documented in the Company Emergency Response Plan (CERP), prior to the start of the wildfire season. PG&E has enhanced
Completed on Time
                     and documented its commitment to support timely, well-coordinated activities between Service Planning & Design, Gas and
                     Electric Construction, and External Engagement, as documented in PG&E’s Disaster Rebuild Annex.


                     Update guidance in TD 1464S and verify annual refresher training is completed for all field employees in advance of
6.2 Personnel Work   exposure to elevated wildfire risk conditions.
    Procedures       2019 WSP Commitment: Update guidance document TD-1464S, regarding operational practices during elevated fire risk
                     conditions, and implement to operational teams across the company.
                     2019 Performance: Leading up to the 2019 wildfire season, PG&E refreshed field employee and contractor teams on safe
                     operations during wildfire risk conditions through in-person Wildfire Season Readiness Kick-off meeting. PG&E finalized a
   Completed
                     comprehensive update to guidance document TD 1464S and associated Safety training courses in August 2019. PG&E also
                     verified that field employee annual refresher training on safe operations during wildfire risk conditions was completed.



  6.3 Situational    Incorporate wildfire risk situational awareness into daily briefings
    Awareness        2019 WSP Commitment: Incorporate wildfire risk situational awareness into daily briefings..
                     2019 Performance: As of 06/19/2019, PG&E’s WSOC had incorporated wildfire risk situational awareness into Distribution
                     and Transmission daily briefings. The Wildfire Incident report includes fire conditions, fire locations, assets at risk, potential
   Completed         impact, and outage information pertaining to active incidents.

                                                                                                                                                          11
                         Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 13 of 16

             Technology
                                                                6. Technology
 6.4 Rapid Earth     Implement R&D Rapid Earth Fault Current Limiter (REFCL) pilot project
  Fault Current      2019 WSP Commitment: REFCL is a technology that rapidly reduces the energy in certain three-wire overhead distribution
  Limiter, Pilot     systems when it detects phase-to-earth faults, reducing the risk of an ignition. PG&E planned to begin engineering and design
                     work in 2019 for pilot field implementation of this technology in 2020.
                     2019 Performance: PG&E completed the four key components of preparations for 2020 pilot field implementation: 1) Civil
    On Track         design, 2) Electrical substation design, 3) Ground Fault Neutralizer (GFN) and substation regulator specifications, and 4)
                     Contract awarded. 2020 workplan includes system installation, release to operations and activation of SCADA functionality.

  6.5 Enhanced       Enhanced Wires Down Detection Project
  Wires Down         2019 WSP Commitment: Deliver the phase 1 scope of the project, SmartMeter Partial Voltage (PV) alert functionality
    Detection        (firmware) deployed to provide Operations and Dispatch situational awareness of a majority of single-phasing conditions that
      100%           may indicate the occurrence of a wire down event.
                     2019 Performance: PG&E had successfully deployed the Phase 1, enhanced wires down alert functionality (firmware) to over
   Completed         4.5 million SmartMeters by the end of March.


6.6 Disable Manual   Disable any remaining manual reclosing devices in advance of exposure to elevated wildfire risk conditions.
     Reclosers       2019 WSP Commitment: Disable manual reclosing devices (both Distributing and Transmission) by the beginning of the
                     Wildfire Season (05/31/2019).
      100%           2019 Performance: Note that commitment 4.1 “Recloser Operations” had SCADA enabled the majority of active / operational
                     line reclosers in the Tier 2 and Tier 3 HFTD areas, by 05/29/2019. The small volume of remaining manual reclosing devices
   Completed         were deactivated prior to wildfire season.

                     Recloser daily operations conformance with TD-1464B-001 and monitor program for effectiveness
6.7 Recloser Daily   2019 WSP Commitment: Recloser daily operations conform to TD-1464B-001 and monitor program for effectiveness.
   Operations        2019 Performance: As of 09/30/2019, PG&E implemented a change in the process to disable reclosing during period of
      100%           potential fire risk. Rather than disabling the devices that feed into Tier 2 and Tier 3 based on local conditions, PG&E has
                     disabled all reclosing devices that feed into Tier 2 and Tier 3 for the entirety of fire season. This change exceeded the level
   Completed         of risk reduction implicit in this commitment as PG&E implement this change in order to have even greater assurance that
                     the appropriate devices are disabled during elevated risk conditions.
                                                                                                                                                       12
                        Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 14 of 16

          Situational Awareness
                   7. Situational Awareness – Safety & Infrastructure Protection Teams (SIPT) & WSOC
                      Operate four heavy-lift helicopters to aid in fire suppression and restoration efforts by May 2019, available at CAL-Fire’s
  7.1 Aviation        discretion
   Resources          2019 WSP Commitment: PG&E acquired four heavy-lift helicopters in 2018 and will operate them to respond to agency (e.g.,
                      CAL-Fire) requests for PG&E to operate under agency’s control to support in the 2019 fire season, unless unavailable.
Completed Late        2019 Performance: As of 06/14/2019, PG&E had 4 heavy-lift helicopters available and authorized by the FAA for operations to
                      respond to agency (Cal-Fire) request to support fire events in 2019 fire season.

   7.2 Safety &       Safety & Infrastructure Protection Teams (SIPT)
  Infrastructure      2019 WSP Commitment: Obtain and operate a minimum of 25 trucks + 3 trucks for extra coverage and the capability of type 6
Protection Teams      wildland engines, staffed with 60 employees through an internal PG&E SIPT in partnership with International Brotherhood of
      (SIPT)          Electrical Workers (IBEW)
Completed Late        2019 Performance: As of 07/19/2019, PG&E had 28 trucks operational and over 60 employees staffed to further support SIPT.

                      SIPT Support of the Wildfire Safety Operations Center (WSOC)
7.3 SIPT support      2019 WSP Commitment: The SIPT will assist in WSOC decision making by acting as observers on high-fire risk days to inform
     WSOC             PSPS decision making, protect PG&E assets, and assist with emergency response as approved and directed by the Agency
                      Having Jurisdiction (AHJ) e.g. CAL FIRE
                      2019 Performance: As of July SIPT teams were in place with these activities as part of their normal work duties. Further, by
                      October, PG&E had developed and operationalized two tools that allowed STIP crews to submit field observations and a
                      comprehensive view of those field observations to WSOC analysts to further inform wildfire risk assessments and PSPS
  Completed
                      decision making.

                      WSOC Technology Implementation
  7.12 WSOC           2019 WSP Commitment: Increase situational awareness by integrating technology and processes intended to reduce wildfire
                      risk into the WSOC to enable PG&E’s collaboration with external and internal stakeholders and respond more effectively to
                      wildfires
                      2019 Performance: As of 11/30/19, PG&E’s WSOC had implemented new technology into the Wildfire Incident Viewer (WIV)
  Completed
                      tool, that allow for additional situational awareness of the ignitions, as they occur throughout the service territory.
                                                                                                                                                     13
                         Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 15 of 16

             Situational Awareness
                       7. Situational Awareness – Wildfire Safety Operations Center (WSOC) Tools
  7.4 Camera
Deployment – Q2       HD Cameras by End of Second Quarter
      103%            2019 WSP Commitment: Operationalize and install 30 HD cameras by June 30, 2019, in HFTD areas
                      2019 Performance: As of 06/30/19, 31 cameras were installed and operationalized in HFTD areas.
Completed on Time



   7.5 Camera
Deployment – EOY      HD Cameras by End of Year
      187%            2019 WSP Commitment: Operationalize and install 71 HD cameras by the end of 2019, in HFTD areas
                      2019 Performance: By end of year, 133 HD Cameras had been installed and operationalized in the HFTD areas.
Completed on Time


                      Deploy operational fire spread modeling, driven by POMMS weather model, to allow improved understanding of
 7.7 Fire Spread      catastrophic fire risk before the upcoming wildfire season (June 1, 2019)
 Model – Phase 1      2019 WSP Commitment: Deploy an operational fire spread model with weather and fuels information being driven by the
                      PG&E POMMS weather model by June 1, 2019.
 Completed Late       2019 Performance: As of 10/04/2019, PG&E had developed and operationalized two operational fire spread models on the
                      vendors server, that use the POMMS weather model data as input in 2019. Further integration and enhancements for ease of
                      tool use occurred through the remainder of 2019.


 7.8 Satellite Fire   Implement Satellite Fire Detection before wildfire season
    Detection         2019 WSP Commitment: Develop, deploy, and maintain an automated tool to detect and track new fires as they occur, issue
                      alerts about new fires, as well as simulate the potential spread of new and existing fires before the upcoming wildfire season.
                      2019 Performance: As of June, PG&E had developed and operationalized an automated satellite fire detection and alerting
                      system tool available on PG&E’s intranet. When a new fire is detected the system disseminates email alerts to applicable
Completed on Time     areas and PG&E leadership.
                                                                                                                                                        14
                        Case 3:14-cr-00175-WHA Document 1132-1 Filed 01/15/20 Page 16 of 16

             Situational Awareness
                                             7. Situational Awareness – Meteorology
7.6 Meteorological   Deploy enhanced PG&E Operational Mesoscale Modeling System (POMMS) if accuracy can be improved
    Operations       2019 WSP Commitment: Deploy the next generation of weather forecasting using High Performance Computer capabilities
                     (i.e. supercomputers) or cloud computing.
                     2019 Performance: PG&E implemented POMMS enhancements in the first half of 2019. In the second half of 2019 PG&E
    On Track         kicked off a project to further build out POMMS 3.0 in the cloud using supercomputing resources. Planned completion in mid-
                     2020. Vendors have been selected for system deployment


                     Automate analog storm matching and prediction functions in the SOPP model
7.9 Storm Outage
Prediction Model     2019 WSP Commitment: The automated analog storm matching tool being implemented utilizes the latest forecast from the
      (SOPP)         federal Global Forecast System (GFS) and matches the storm variables against historical data. The ‘Outage Producing Wind’
                     (OPW) model returns the historical outage frequency in an area based on the forecasted wind speed.
                     2019 Performance: As of June, PG&E had developed and operationalized the automated analog storm matching and
   Completed
                     prediction functions in the SOPP model.


  7.10 Weather
  Stations – Q2      Weather Stations by End of Second Quarter
                     2019 WSP Commitment: Install 200 weather stations by June 30, 2019, in HFTD areas
      125%
                     2019 Performance: As of 06/30/19, PG&E had installed and operationalized 249 weather stations
Completed on Time


  7.11 Weather       Weather Stations by September 1
 Stations – Sept 1
                     2019 WSP Commitment: Install 400 weather stations by September 1, 2019, in HFTD areas
      107%           2019 Performance: PG&E completed this initiative just a few days late, as the 400th weather station was installed by
 Completed Late      09/04/19. By the end of 2019 426 weather stations had been installed and operationalized.




                                                                                                                                                   15
